sot internal_revenue_service department of the treasury uil -4942 washington dc contact person telephone number n reference to op e eo t date nov j998 key district_office ein legend- e b i i t t dear sir or madam this is in response to your letter dated date from your authorized representative requesting a ruling relating to a set_aside under sec_4942 g b i revenue code hereafter code of the internal a was organized as a not-for-profit corporation under the the internal in laws of the state y on october revenue service recognized a’s status as an exempt_organization under sec_501 of the code and its classification as operating_foundation within the meaning of sec_4942 the code incorporation are to receive and administer funds for religious charitable scientific and educational_purposes carry out these purposes a has embarked on a specific program to assist abandoned or under privileged children specific programs related to this purpose a’s purposes as stated in its articles of in order to a has two an of first as to a facility in central america a will acquire and or begin to construct and operate a facility designed to house educate and care for children taking into account the specific needs of each child need full time care because they have been orphaned or abandoned while others may need lesser amounts of assistance will be located in either one of two countries is contemplated that some will the construction the site it qs and or operation of such facility will occur no later than date a‘s initial steps of a working plan for this facility b the employment of an experienced childcare the location and acquisition of a site that is include a specialist administrator to provide guidance in the selection of a site and the development of the specifications for the facility suitable for the construction of the facility that includes suitable existing structures in the target locations construction or remodeling of a suitable facility on the acquired site development of appropriate educational social spiritual cultural and recreational programming to be offered by the facility services either directly or through a third party necessary certifications and guidelines for the selection of the children to be served at this facility the development of a plan to provide basic health g obtain d employment of a full time director h development of appropriate the the e f c in addition to it planned facility in central america a intends to pursue its charitable endeavors in the united_states through the development of a x that it purchased in renovate the existing structures on this tract of land and possibly construct additional buildings educate and provide recreation to underprivileged and disadvantaged children in a day camp setting in the planning stages to acre tract of land in the city of the x facility will a is the primary focus of the x facility will be arts enrichment the day camp and its attendant in a rural natural environment staff will holistically address each child’s individual physical educational spiritual psychological cultural and social needs in underprivileged and disadvantaged children through personalized attention in art enrichment activities and exposure to a nature rich environment the day camp will emphasize the building of self-esteem in order to acquire and or construct the facility in central to renovate and construct x facility a will america as well as be required to make an expenditure of funds well in excess of its annual income letter rulings recognizing that a set-aside of funds in certain amounts met the suitability test of sec_4942 gq b i of the code and sec_53_4942_a_-3 of the foundations and similar excise_tax regulations the regulations in prior years the service had issued private a‘s adjusted_net_income for its fiscal_year ending date will be approximately t anticipate that an expenditure in excess of that amount a’s board_of directors in addition to the amounts set_aside in earlier years will be necessary to acquire the facility in central america plus x facility accomplished through the current accumulations of a's earnings thus the funding of these projects can best be a‘s directors have authorized an additional set_aside of u these funds have been placed in a separate_account ina on a‘s books_and_records for its fiscal_year ending date financial_institution so that these funds will be available when needed for purposes of both of the facilities described in the preceding material the funds set_aside will be expended within months a’s request for this ruling was timely filed - based on the forgoing a has requested the following ruling the set_aside of u on a‘s books_and_records for the purposes of acquiring and construction the facility in central america and or renovating x facility meets the requirements of sec_4942 a -3 b treated as ending september a qualifying_distribution for a’s fiscal_year g b i of the code and section of the regulations and can therefore be sec_4942 of the code defines the term qualifying a distribution in part as of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 or directly in carrying out one or more purposes described in sec_170 b other than certain excluded contributions any amount_paid to acquire an asset used or held for use any amount including that portion b b sec_4942 a provides that for all taxable years beginning on or after january for a specific project which comes within one or more purposes described in sec_170 may be treated as distribution if it meets the requirements of subparagraph b an amount set_aside a qualifying sec_4942 b i that an amount set_aside for a specific project shall meet the requirements of this subparagraph if at the time of the set-aside the foundation established to the satisfaction of the secretary that the amount will be paid for the specific project within years and -at the time of the set- aside the private_foundation establishes to the satisfaction of the secretary that the project is one which can better be accomplished by such set-aside than by immediate payment of funds dnc _4- sec_53_4942_a_-3 of the regulations provides in purposes described in sec_170 that an amount set_aside for a specific project that is for part one or more of the b may be treated as which set_aside this paragraph b paragraph b are satisfied if the private_foundation establishes to the satisfaction of the commissioner that the amount set_aside will be paid for the specific project within months after it is set_aside and i test described in subparagraph the set_aside satisfies the suitability if the requirements of sec_4942 and a qualifying_distribution in the year in the requirements of this of this paragraph are satisfied or wection a -3 b provides in part that the specific projects that can be better suitability test is satisfied if the private_foundation establishes to the satisfaction of the commissioner that the specific project for which the amount is set_aside is one that can be better accomplished by the set_aside than by the immediate payment of funds accomplished by the use of a set_aside include but are not limited to projects in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects example a plan to erect a building to house the direct charitable educational or other similar exempt activity of the private a museum building in which paintings are to be hung even though the exact location and architectural plans have not been finalized such projects include for foundation such as sec_53_4942_a_-3 provides in part that if an g b i and subparagraph amount is to be set_aside under the suitability test of sec_4942 private_foundation must apply for the commissioner’s approval of the set-aside before the end of the taxable_year in which the amount is set_aside of this paragraph the revrul_74_450 1974_2_cb_388 describes a situation in which the service approved the set_aside of the income of an operating_foundation as meeting the requirements for qualifying_distribution and set-aside under the provisions of the code and regulations the conversion of the foundation’s newly acquired land into an extension of its existing wildlife sanctuary and the remainder into a public park under a four year construction_contract where payments are primarily due in the last two years meets the requirements for a qualifying_distribution a in this case has met the requirements of the code and regulations with respect to both of the facility in central america and the x facility to the facility in central america it picked a specific site for the facility it exempt_purpose facilities with respect nevertheless it has is true that a has not for the foundation to have identified a specific location the site for x facility concrete plans for the facility and has in mind a certain type of site for the facility as noted in sec_53_4942_a_-3 it is not necessary in meeting the requirements of the suitability test or have finalized architectural plans is identified and the land was purchased out the exempt purposes of a and are quite similar to the example provided in the regulations cited in the preceding sentence as well as the facts of rev be paid for the specific project within months after it aside timely filed the amount set_aside will is set the application_for approval by the commissioner was both facilities carry rul accordingly we rule as follows the set_aside of u on a‘s books_and_records for the purposes of acquiring and or constructing the facility in central america and or x facility meets the requirements of sec_4942 g b i of the code and sec_53 a -3 b of the regulations and can therefore be treated as qualifying_distribution for a’s fiscal_year ending date a except as specifically ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the transfers and transactions described above under any other provision of the code pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to a’s authorized representative permanent records you should keep a copy of this letter in your if you have any questions please contact the person whose name and telephone appear at the heading of this letter this ruling is directed only to the organization that requested it internal_revenue_code sec_6110 provides that it may not be used or cited as precedent sincerely yours arnest kenneth j acting chief exempt_organizations technical branch
